DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/2021 has been entered.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/28/2021 have been considered by the examiner and initialed copies of the IDS are included with the mailing of this office action.

Status of the Claims
This action is in response to papers filed 10/06/2021 in which claims 3-4 were canceled; claims 8-10 were withdrawn; claims 1 and 7 were amended; and claims 11-12 were newly added. All the amendments have been thoroughly reviewed and entered.
Claims 1-2, 5-7 and 11-12 are under examination.
Withdrawn Rejections
The rejection of claim 3 under 35 U.S.C. 103 as being unpatentable over Butruk et al (Materials Science and Engineering, 2012, C32: 1601-1609; previously cited) in view of Wright et al (21 October 2010; US 2010/0266794), as applied to claim 1 above, and further in view of Flach et al (17 March 2016; WO 2016/038109), is withdrawn, in view of Applicant’s cancellation of claim 3.
The rejection of claims 1, 2 and 5-7 under 35 U.S.C. 103 as being unpatentable over Butruk et al (Materials Science and Engineering, 2012, C32: 1601-1609; previously cited) in view of Wright et al (21 October 2010; US 2010/0266794), is withdrawn, in view of Applicant’s amendment to claims 1 and 7, which have necessitated the new 103 rejection below.

New Rejection
Necessitated by Applicant’s Claim Amendments
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 5-7 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Butruk et al (Materials Science and Engineering, 2012, C32: 1601-1609; previously cited) in view of Van Holten et al (23 May 2013; US 2013/0131621 A1) and Percorari (26 February 2015; US 2015/0057617 A1).
Regarding claims 1 and 7, Butruk teaches a medical device containing polyurethane substrate coated with a hydrogel, wherein the hydrogel is covalently crosslinked to the polyurethane substrate (Abstract; Introduction; page 1602, left column; page 1603, section 3.2). Butruk teaches the hydrogel is polyvinylpyrrolidone (Abstract; page 1602, left column; page 1603; page 1608; left column). Butruk establishes that the hydrogel coated materials are designed and suitable for use in 
However, Butruk does not teach the chlorhexidine and silver (Ag) nanoparticles of claims 1 and 7.
Regarding the chlorhexidine and silver (Ag) nanoparticles of claims 1 and 7, Van Holten teaches a dressing device comprising a transparent hydrogel containing polyvinylpyrrolidone and an antimicrobial agent such as chlorhexidine, silver nanoparticulate, or combination thereof; and a polyurethane absorbent material (Abstract; [0012], [0015], [0017]-[0018], [0059], [0066]; claims 1, 7-8, and 13-14). Percorari teaches an antimicrobial dressing containing a combination of chlorhexidine and silver nanoparticles as the antimicrobial agents, and such combination of chlorhexidine and silver nanoparticles provides a dressing that carry out a high level of antimicrobial activity through a wide range and provide antibacterial activity for time periods greater than 7 days (Abstract; [0012]-[0024], [0027]-[0034] and [0038]-[0044], [0086]-[0087]; claims 1 and 4).
It would have been obvious to one of ordinary skill in the art to include chlorhexidine and silver nanoparticles in the hydrogel of Butruk, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Van Holten provided the guidance to include antimicrobial agent such as chlorhexidine, silver nanoparticles, or combination thereof in a hydrogel material containing polyvinylpyrrolidone, so as to provide dressing device which have antimicrobial properties, and Percorari provided the guidance for selecting particularly a combination of chlorhexidine and silver nanoparticles as the antimicrobial agent, as 
Regarding claim 2, Percorari teaches chlorhexidine is present in the dressing at an amount between 0.40 and 0.70% by weight ([0043]). Thus, it is noted that the courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985) (see MPEP 2144.05.01). As such, it would have been customary for an artisan of ordinary skill to determine the optimum amount of chlorhexidine to achieve the desired antimicrobial activity for the composition. Absent some demonstration of unexpected results showing criticality from the claimed parameters, the optimization of the amount of chlorhexidine in the composition would have been obvious before the effective filing date of Applicant’s invention. “Where the general conditions of a claim are 
Regarding claim 5, Butruk teaches the hydrogel layer containing PVP is present at a concentration of 5%, 10% or 15% (Butruk: page 1602, right column; page 1603, right column; page 1606, page 1607; left column). Butruk teaches the concentration of PVP can be optimize to provide the desired thickness layer to the polyurethane substrate (Butruk: page 1602, right column; page 1603, right column; page 1606). Thus, it is noted that the courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985) (see MPEP 2144.05.01). As such, it would have been customary for an artisan of ordinary skill to determine the optimum amount of hydrogel forming polymer to achieve the desired composition which provided the desired delivery of antimicrobial agent to site of application. Absent some demonstration of unexpected results showing criticality from the claimed parameters, the optimization of the amount of hydrogel in the composition would have been obvious before the effective filing date of Applicant’s invention. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or 
Regarding claim 6, Van Holten teaches the hydrogel provides a dressing device that have transparency for inspecting the conditions of surgical wound and/or of the skin penetration site and sufficient absorbency to effectively wick away blood and exudates (Van Holten: [0012], [0014], [0033] and [0039]). Thus, the hydrogel coated polyurethane substrate of Butruk in view of Van Holten and  Percorari being substantially identical in structure or composition as the composition of claim 1 and thus, the claimed optimal transmittance as recited in claim 6 is inherent in the hydrogel coated polyurethane substrate of the cited prior art because as discussed above, Van Holten establishes that the hydrogel containing polyvinylpyrrolidone have transparency for inspecting the conditions of surgical wound and/or of the skin penetration site and sufficient absorbency to effectively wick away blood and exudates. As such, [w]here the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).
Regarding claims 11 and 12, Percorari teaches the antimicrobial dressing contains 0.75 mg/m2 to 300 mg/m2 metallic silver nanoparticles ([0034]). Thus, it is noted that the courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985) (see MPEP 2144.05.01). Absent some demonstration of unexpected results showing criticality from the claimed parameters, the optimization of the amount of silver nanoparticles in the composition would have been obvious before the effective filing date of Applicant’s invention. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05 (I)-(II).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the in art the before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments
Applicant's arguments filed 10/06/2021 have been fully considered but they are not persuasive.
Below is the Examiner’s response to Applicant’s argument as they pertain to the pending 103 rejection.
Applicant argues that none of the cited prior art teach or disclose the Ag nanoparticles in a polyurethane hydrogel composition as claimed. (Remarks, page 6, last paragraph).

In response, the Examiner disagrees. As discussed above in the pending 103 rejection, Van Holten provided the guidance to include antimicrobial agent such as chlorhexidine, silver nanoparticles, or combination thereof in a hydrogel material containing polyvinylpyrrolidone so as to provide dressing device which have antimicrobial properties (Van Holten: Abstract; [0012], [0015], [0017]-[0018], [0059], [0066]; claims 1, 7-8, and 13-14), and Percorari provided the guidance for selecting particularly a combination of chlorhexidine and silver nanoparticles as the antimicrobial agent, as such combination provides a dressing that carry out a high level of antimicrobial activity through a wide range and provide antibacterial activity for time periods greater than 7 days (Percorari: Abstract; [0012]-[0024], [0027]-[0034] and [0038]-[0044], [0086]-[0087]; claims 1 and 4). Thus, an ordinary artisan interested in maximizing the antimicrobial properties of a wound dressing device containing polyurethane substrate and a hydrogel material, would have looked to including chlorhexidine and silver nanoparticles in the hydrogel of Butruk with a reasonable expectation of achieving a resultant dressing device that carry out a high level of antimicrobial activity through a wide range and provide antibacterial activity for time 

Applicant argues that the claimed composition exhibited unexpected properties of a combination of transparency and antimicrobial activity for at least one week. (Remarks, page 7, 1st paragraph).

In response, Applicant’s argument of unexpected results drawn to claim composition exhibited unexpected properties of a combination of transparency and antimicrobial activity for at least one week is not persuasive because as discussed above, Van Holten establishes that the hydrogel containing polyvinylpyrrolidone have transparency for inspecting the conditions of surgical wound and/or of the skin penetration site and sufficient absorbency to effectively wick away blood and exudates (Van Holten: [0012], [0014], [0033] and [0039]), and Percorari establishes that the inclusion of combination of chlorhexidine and silver nanoparticles as the antimicrobial agents in the dressing provided resultant dressing that carry out a high level of antimicrobial activity through a wide range and provide antibacterial activity for time periods greater than 7 days (Percorari: [0086]-[0087]). Thus, Applicant’s alleged unexpected results are not unexpected, but rather expected in view of the teachings from Van Holten and Percorari. It is noted that "[e]xpected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof." In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967).


New Objections
Claim Objections
Claim 1 is objected to because of the following informalities: claim 1 contains more than one (1) period (.) (i.e., a., b., and c.). It is noted that [e]ach claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation.  Appropriate correction is required.
Claims 1, 7, and 11-12 are objected to because of the following informalities:  it is suggested that the symbol “Ag” be identify in the claim as their element name (silver). Please amend “Ag” to “silver” for language clarity. Appropriate correction is required.

Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOAN THI-THUC PHAN whose telephone number is (571)270-3288. The examiner can normally be reached 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DOAN T PHAN/Primary Examiner, Art Unit 1613